Citation Nr: 1303146	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-36 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Karen B. Siegel, Agent


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973 and from June 1974 to November 1977.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2009 rating decision of the Regional Office (RO) in Houston, Texas.

In March 2012, the Board remanded the Veteran's claim for further development.  In light of the disposition of this appeal, the RO's compliance with the Board's remand directives is moot.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service.

2.  The Veteran is currently-diagnosed with tinnitus.

3.  The Veteran competently and credibly reports experiencing the onset of his tinnitus during service and experiencing intermittent tinnitus since service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service Connection 

The Veteran contends that he initially experienced tinnitus after exposure to acoustic trauma during service and that he has experienced intermittent tinnitus since service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Veteran reports acoustic trauma exposure during his assignments to artillery units during service, and he states that he was not issued hearing protection during service.  While the Veteran's service treatment records do not document any treatment for tinnitus, the Veteran's DD Form 214 from his first period of service reflects that the Veteran was assigned to an artillery unit within an infantry division.

Private audiological evaluations conducted in 2004 and 2006 reflect the Veteran's history of tinnitus and exposure to acoustic trauma.

The Veteran underwent a VA audiological examination in January 2009, during which he stated that he could not specify an event that triggered his tinnitus, but he recalled experiencing tinnitus during service when taking off his communication headset.  He characterized his in-service tinnitus symptoms as an initial loud ringing noise that would eventually subside.  The Veteran reported that at the time of the 2009 examination, he was experiencing constant tinnitus.  The examiner diagnosed the Veteran with tinnitus.

The Veteran is competent to report the onset and continuity of his tinnitus symptoms, as tinnitus is a disease that is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Indeed, tinnitus is diagnosed based on an individual's subjective complaints.

The Veteran's report of the onset of his tinnitus during service is deemed credible, as his report is consistent with his documented exposure to artillery fire as a member of an artillery unit.  The Veteran's report of experiencing intermittent tinnitus since service is deemed credible, as his report is uncontroverted by any evidence of record.  Cf. Cromer v. Nicholson, 19 Vet. App. 215 (2005.

Service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303(b), (d).


ORDER

Service connection for tinnitus is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


